STATE OF SOUTH CAROLINA   

)

   

)   

CONTRACT OF SALE

COUNTY OF HORRY   

)

 

 

 

        THIS CONTRACT OF SALE is made and entered into this 2nd day of January
2004, by and between JMW Investments (hereinafter called the "SELLER") and
Integrated Environmental Technologies ("IET") hereinafter called the
"PURCHASER".

 

WITNESSETH:



        1. Subject to the terms and conditions hereafter contained, the SELLER
agrees to sell and convey and the PURCHASER agrees to purchase on or before
March 15th, 2004:



        a. Land & improvements of a 12,000 sf building located at 4235 Commerce
Street in the Strand Industrial Park, Little River, SC. Parcel is also
identified as Tax Map # 130-19-01-029/030. The building is situated on two lots.

 

        2. The PURCHASER shall pay for the premises to be conveyed by the SELLER
to the PURCHASER in the sum of Three Hundred Seventy Five Thousand ($375,000)
Dollars, payable in the applicable manner set out below:

 

        a. Cash or check (subject to clearance) upon execution by Seller of this
Contract to be held in escrow by Prudential Burroughs & Chapin Realty, Inc. and
applied to the Purchase Price at the time of closing:

                                                                                                                                       
$5,000

        b. The balance of the Purchase Price by cash or check (subject to
clearance)

upon delivery of the deed:

                                                                                                                                   
$370,000

 

  

                                                                                                                  
TOTAL $375,000





 

        3. The SELLER shall furnish a marketable title in fee simple, free and
clear of all liens and encumbrances except for the following:

 

        a. Real estate taxes and assessments for the year in which the Deed is
delivered, which such taxes shall be prorated at closing;

        b. Such zoning ordinances as may be applicable to the property;

        c. Restrictions, covenants, conditions and easements appearing of
record.

 

        The aforesaid Deed shall contain a full general warranty of title. In
addition, a policy of Title Insurance or an Attorney's Certificate of Title
shall be issued in connection with this transaction, at PURCHASER'S expense.
Prior to closing and recording of the Deed, the PURCHASER must approve the
exceptions contained in the Title Insurance Policy or Attorney's Certificate of
Title, or either party may declare this Contract void and all earnest money
shall be returned to PURCHASER, with no further liability or obligations to
either party.

 

        4. The SELLER shall pay for Deed Stamps, Transfer Fee and Preparation of
the Deed. The PURCHASER shall pay for Note stamps, if any, preparation of Note
and Mortgage, if applicable, and the recording of the Deed and Mortgage as
applicable. The cost of any title examination requested by PURCHASER shall be
borne by PURCHASER.

 

        5. If the SELLER is unable to deliver a fee simple marketable title
subject only to the exceptions set out in Paragraph 3 above, then in such event
the SELLER shall cause to be returned to the PURCHASER all such funds as have
been deposited under Paragraph 2(a) as liquidated damages; and this Contract
shall become null, void and of no further force or effect.

 

        In the event the PURCHASER fails to carry out the terms and conditions
of the within Contract, the applicable aforesaid deposited funds shall be
forfeited by the PURCHASER in favor of the SELLER as liquidated damages and this
Contract shall become null, void and of no further force and effect.

 

        6. Possession of the premises shall be given to the PURCHASER at the
time of delivery of the Deed and compliance by the PURCHASER with Paragraph 2.

 

        7. The Deed, Note, and Mortgage, if applicable, shall be in the name of
PURCHASER or PURCHASER'S Corporation/LLC.

 

        8. This Contract of Sale may not be assigned or transferred by the
PURCHASER without the prior written consent of the SELLER unless the assignment
is to an entity which the signator is a majority owner.

 

 

        9. Closing shall take place at the office of the PURCHASER in Myrtle
Beach, South Carolina, or at such other place as the parties may agree upon in
writing.

 

        10. PURCHASER HEREBY ACKNOWLEDGES THAT PURCHASER HAS MADE A PERSONAL
"ON-SITE INSPECTION" OF THE SITE TO BE PURCHASED PRIOR TO THE SIGNING OF THIS
CONTRACT OF SALE.

 

        11. The parties agree that The Prudential Burroughs & Chapin Realty,
Inc. is the listing agency and The Prudential Burroughs & Chapin Realty, Inc is
the selling agency in this transaction. BUYER acknowledges that Prudential
represents the SELLER and SELLER shall pay the real estate commission on this
sale.

 

        12. The within Contract shall not be binding until executed by both
SELLER and PURCHASER. SELLER and PURCHASER agree that receipt of a signed
Contract by telecopy (fax) will be the same as receipt of an original signed
Contract.

 

        13. SELLER OR PURCHASER MAY ELECT, AND AT NO EXPENSE TO THE OTHER PARTY,
TO USE PROCEEDS IN A "LIKE KIND EXCHANGE" IN CONJUNCTION WITH SCHEDULE C-1031 OF
THE INTERNAL REVENUE CODE. SELLER OR PURCHASER AGREES TO EXECUTE ANY DOCUMENTS
REQUIRED TO CONCLUDE THIS TYPE OF TRANSACTION.

 

        14. THIS CONTRACT IS CONTIGENT UPON THE FOLLOWING ITEMS:

 

        a. PURCHASER shall have until the 27th day of February, 2004
"Due-Diligence Period" to determine that the property is suitable for PURCHASER.
In the event that PURCHASER finds the property to be unsuitable for its use, for
any reason, the escrow funds identified in Section 2(a) shall be returned to
PURCHASER and the obligations of the parties to this agreement shall be
terminated. PURCHASER, at its sole cost, intends on determining that financing
can be secured and bank requirements can be met, and satisfactory financial
assistance from South Carolina Commerce and/or Partners Economic Development
Corp can be obtained.

 

        b. SELLER assuring PURCHASER that there are no known problems with the
roof.

 

        15. During the Due Diligence Period, SELLER shall permit PURCHASER, its
agents, contractors and consultants to enter upon subject property to conduct or
make any and all inspections as PURCHASER may. PURCHASER will indemnify SELLER
against any liability from agents, contractors, and consultants entering subject
property prior to closing.

 

 

        16. The terms and conditions of the within Contract shall apply to and
bind the heirs, executors, administrators, successors and permitted assigns of
the parties hereto.

 

 

 

WITNESS the Hands and Seals of the parties hereto.

 

 

 

IN THE PRESENCE
OF:                                                                 PURCHASER

                                                                                               
Integrated Environmental Technologies

 

/S/Marion C. Sofield   

                                                              /S/William E.
Prince



Marion C. Sofield, Witness                                                     
Signed By

                                                                                              
Bill Prince, CEO

 

 

                                                                                                       
SELLER

                                                                                               
JMW Investments

 

                                                                                               
/S/J.M. Wood



 